COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00248-CV


Michael Campbell                           §    From the 96th District Court

                                           §    of Tarrant County (096-257238-11)
v.
                                           §    March 5, 2015

Cesar Perez                                §    Opinion by Justice Bleil

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Michael Campbell shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Charles Bleil
                                           Justice Charles Bleil